DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and  5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitaiton “the encapsulation layer formed only in a plane formed by the one or more lenses.”  This limitaiton renders the claim indefinite since it is unclear what is “a plane formed by the one or more lenses.”   For the purpose of examination is it considered than any plane is “a plane formed by the one or more lenses.”   
Claims 2, 3, and 5-7 are indefinite due to their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and  5- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0048208) in view of Oliver (US 2009/0068798).
Regarding claim 1, Lin discloses a method of forming an image sensor package comprising: forming an encapsulation layer (Fig.8, numeral 230) around a perimeter of one or more lenses (202b); the encapsulation layer (230) formed only in a plane formed by the one or more lenses (202b) (see 112 rejections above); forming a temporary protection layer (204a) over the one or more lenses (202b); and removing the temporary protection layer over the one or more lenses (Fig.9).
Lin does not explicitly disclose depositing a mold compound over the encapsulation layer, the mold compound deposited in a plane substantially parallel with the plane formed by the one or more lenses
Oliver however discloses depositing a mold compound (Fig.5, numeral 512) over the encapsulation layer (242) (0037]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Oliver to perform depositing a mold compound over the encapsulation layer the mold compound deposited in a plane substantially 
Regarding claim 2, Lin discloses that a dam structure (Fig.8, numeral 203) separates the encapsulation layer (230) from the temporary protection layer (204a).
Regarding claim 5, Lin discloses wherein the temporary protection layer is removed by a solvent ([0025]).
Regarding claim 6, Lin in view of Oliver does not explicitly disclose wherein a height of the temporary protection layer is less than a height of the encapsulation layer.
Lin however discloses that the temporary protection layer (204a) has good dimension control ability ([0028]).
It would have been therefore obvious to one of ordinary skill in the art to adjust the height of the temporary protection layer for the purpose of preventing an aperture of a lens set from being covered by coating materials (Lin, [0028]).
Regarding claim 7, Lin in view of Oliver does not explicitly disclose wherein a height of the temporary protection layer is less than a height of the dam structure.
Lin however discloses that the temporary protection layer (204a) has good dimension control ability ([0028]).
It would have been therefore obvious to one of ordinary skill in the art to adjust the height of the temporary protection layer for the purpose of preventing an aperture of a lens set from being covered by coating materials (Lin, [0028]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Oliver as applied to claim 1 above, and further in view of Rossi (US 2011/0032409).
Regarding claim 3, Lin in view of Oliver does not explicitly disclose coupling an optically transmissive cover over the one or more lenses.
Rossi however discloses coupling an optically transmissive cover (Fig.13C, numeral 30; [0060], [0066]) over the one or more lenses (3).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Rossi to couple an optically transmissive cover over the one or more lenses for the purpose of protecting the inside of the camera device from damage and contamination (Rossi, [0071]).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of  Tu (US 2011/0156188), Oliver, and JP’746 (JP 2008097746, Derwent Abstract,  Machine Translation is provided).
Regarding claim 8, Lin discloses a method of forming an image sensor package comprising: forming one or more lenses (Fig.7, numeral 202a, 202b) over a semiconductor wafer (213), forming a light block layer (Fig.8, numeral 230; [0024) around a perimeter of the one or more lenses (202a), (202b) and over the semiconductor wafer (213); forming a temporary protection layer (Fig. 7, numeral 204a); removing the temporary protection layer (Fig.9).
Lin does not disclose (1) dispensing a liquid over the one or more lenses to form a temporary protection layer for the one or more lenses; (2) forming an encapsulation layer over the light block layer; (3) forming a mold compound layer over the encapsulation layer while the temporary protection layer is present over the one or more lenses; and (4) removing the temporary protection layer after forming the mold compound layer.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with JP’746 to form the protection layer by dispensing a liquid over the one or more lenses for the purpose of forming protective coating at low cost (JP’746, Abstract).
Regarding element (2), Tu discloses forming an encapsulation layer (Fig.4B, numeral 50) over the light block layer (97).
It would have been therefore obvious to one of ordinary skill in the art the time the invention was filed to modify Lin with Tu to form an encapsulation layer over the light block layer for the purpose of preventing ambient light rays from entering the image sensor packaging structure sideways and ultimately ensure the quality of image sensing and imaging (Tu, [0037]).
Regarding element (3), Oliver discloses forming a mold compound layer (Fig.5, numeral 512) over the encapsulation layer (242).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Oliver to perform depositing a mold compound over the encapsulation layer for the purpose of providing encapsulation with low moisture uptake and good dimensional stability (Oliver, [0037]).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify to form the mold while the temporary protection layer is present over the one or more lenses for the purpose of protection lens structures (Lin, [0028]).
Regarding element (4), Lin discloses removing the temporary protection layer (204a) after forming applied coating materials (Fig.9).  And Oliver discloses that coating materials include a mold compound (Fig.5, numeral 512).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin and Oliver to remove the temporary protection layer after forming the mold compound layer for the purpose of protection lens structures (Lin, [0028]).
Regarding claim 9, Lin in view of Tu, Oliver, and JP’746 does not explicitly disclose wherein a height of the temporary protection layer is less than a height of the encapsulation layer.
Lin however discloses that the temporary protection layer (204a) has good dimension control ability ([0028]).
It would have been therefore obvious to one of ordinary skill in the art to adjust the height of the temporary protection layer for the purpose of preventing an aperture of a lens set from being covered by coating materials (Lin, [0028]).
Regarding claim 10, Lin discloses a dam structure separates (Fig.8, numeral 203a) the encapsulation layer (230) from the temporary protection layer (204a).
Regarding claim 11, Lin in view of Tu, Oliver, and JP’746 does not explicitly disclose that dam structure is phobic to the liquid.
Lin however disclose that the temporary protection layer (204a) is removed by liquid (organic solvent) ([0025]), while the dam structure (203a) is not removed (Fig.9).
It would have been therefore obvious to have the dam structure to be phobic to the liquid for the purpose of effectively removing the temporary protection film while leaving the dam structure. 
Regarding claim 12, Tu discloses coupling an optically transmissive cover (Fig.4B, numeral 40) over the one or more lenses (94), (95).
Claim 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0292731) in view of Tu, Lin, JP’746, and Oliver.
Regarding claim 13, Kim discloses a method of forming an image sensor package, comprising: forming a color filter array (CFA) (Fig.3B, numeral 36) over a pixel array (31) of a semiconductor wafer (30); forming one or more lenses (37) over the CFA; forming a light block layer (32b) around a perimeter of the one or more lenses (37) and over the semiconductor wafer (30).
Kim does not disclose  (1) forming an encapsulation layer over the light block layer;  (2) dispensing a liquid over the one or more lenses to form a temporary protection layer for the one or more lenses;  (3) forming a mold compound layer over the encapsulation layer while the temporary protection layer is present over the one or more lenses, and (4)  removing the temporary protection layer after forming the mold 
Regarding element (1), Tu discloses forming an encapsulation layer (Fig.4B, numeral 50) over the light block layer (97).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Tu to form an encapsulation layer over the light block layer for the purpose of preventing ambient light rays from entering the image sensor packaging structure sideways and ultimately ensure the quality of image sensing and imaging (Tu, [0037]).
Regarding element (2), Lin discloses forming a temporary protection layer (Fig.7, numeral 204a) for the one or more lenses (202a).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Lin to form a temporary protection layer for the one or more lenses for the purpose protection of the lens (Lin , [0019]).
And although Lin does not disclose that the protection layer is formed by dispensing a liquid over the one or more lenses, JP’746 discloses that the protection layer is formed by dispensing a liquid over the one or more lenses (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and Lin and JP’746 to form the protection layer by dispensing a liquid over the one or more lenses for the purpose of forming protective coating at low cost (JP’746, Abstract).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Oliver to perform depositing a mold compound over the encapsulation layer for the purpose of providing encapsulation with low moisture uptake and good dimensional stability (Oliver, [0037]).
And although Kim in view of Oliver does not disclose that the mold compound is formed while the temporary protection layer is present over the one or more lenses, Lin discloses that the temporary protection layer prevents an aperture of a lens set from being covered by coating materials applied during subsequent processes ([0028]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and Oliver with Lin to form the mold while the temporary protection layer is present over the one or more lenses for the purpose of protection lens structures (Lin, [0028]).
Regarding element (4), Lin discloses removing the temporary protection layer (204a) after forming applied coating materials (Fig.9).  And Oliver discloses that coating materials include a mold compound (Fig.5, numeral 512).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tu with Lin and Oliver to remove the temporary protection layer after forming the mold compound layer for the purpose of protection lens structures (Lin, [0028]).

It would have been therefore obvious to have the temporary protection layer to be prevented from deposition over the encapsulation layer by one of a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer or a height of a dam structure perpendicular to the largest planar surface of the semiconductor wafer for the purpose of protection lens structures (Lin, [0028]).
Regarding claim 17, Lin discloses forming the dam structure (Fig.8, numeral 203a) at an edge of the encapsulation layer (230).
Kim in view of Tu, Lin, JP’746, and Oliver does not disclose wherein dispensing the liquid comprises contacting the dam structure with the liquid. 
Lin however discloses forming a temporary protection layer (Fig. 7, numeral 204a) in contact with the dam structure (203a).  And JP’746 discloses that the protection layer is formed by dispensing the liquid.
It would have been therefore obvious to contact the dam structure with the liquid for the purpose of forming protective coating at low cost (JP’746, Abstract).
Regarding claim 18, Kim in view of Tu, Lin, JP’746, and Oliver does not explicitly disclose that dam structure is phobic to the liquid.
Lin however disclose that the temporary protection layer (204a) is removed by liquid (organic solvent) ([0025]), while the dam structure (203a) is not removed (Fig.9).

Regarding claim 19, Oliver discloses wherein the mold compound layer contacts the dam structure ([0037]; note: dam and fill process).  
Regarding claim 20, Oliver discloses wherein the mold compound layer (Fig.5, numeral 512) contacts the encapsulation layer (242).
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments that Lin in view of Oliver does not disclose the encapsulation layer formed only in a plane formed by the one or more lenses and that the mold compound deposited in a plane substantially parallel with the plane formed by the one or more lenses are not persuasive because of the following reasons.  First, the limitaiton “the encapsulation layer formed only in a plane formed by the one or more lenses”  renders the claim indefinite since it is unclear what is “a plane formed by the one or more lenses.”   For the purpose of examination it is considered that any plane is “a plane formed by the one or more lenses.”  Second, although Lin does not explicitly disclose depositing a mold compound over the encapsulation layer, the mold compound deposited in a plane substantially parallel with the plane formed by the one or more lenses, Oliver discloses depositing a mold compound (Fig.5, numeral 512) over the encapsulation layer (242) (0037]). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Oliver to  the mold compound deposited in a plane substantially parallel with the plane formed by the one or more lenses for the purpose of providing encapsulation with low moisture uptake and good dimensional stability (Oliver, [0037]).
Applicant’s arguments regarding rejections of claims 8 and 13 are not persuasive because of the following reasons.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Lin discloses forming a temporary protection layer (Fig. 7, numeral 204a); removing the temporary protection layer (Fig.9).  And although Lin does not disclose that the protection layer is formed by dispensing a liquid over the one or more lenses, JP’746 discloses that the protection layer is formed by dispensing a liquid over the one or more lenses (Abstract). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim and Lin and JP’746 to form the protection layer by dispensing a liquid over the one or more lenses for the purpose of forming protective coating at low cost (JP’746, Abstract).
Applicant’s arguments that the protection layer of JP’746 is not a temporary protection layer are not relevant to the rejection of claims 8 and 13, because the temporary protection layer is already disclosed by Lin and JP’746 is cited for dispensing a liquid for forming a protection layer at low cost (JP’746, Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891